Citation Nr: 1129586	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  04-35 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of head trauma with associated post-concussion syndrome headaches and intermittent dizziness prior to September 21, 2010, and in excess of 30 percent from September 21, 2010.

2.  Entitlement to service connection for a seizure disorder, including as secondary to service-connected residuals of head trauma.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980, with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2003 and May 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2008, the Veteran was scheduled for a travel board hearing before the Board.  However, he failed to appear.  The Board previously remanded the case in October 2008.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the Board's previous remand, the RO was directed, inter alia, to obtain VA examinations in order to determine the etiology of the Veteran's psychiatric disability and seizure disorder.  The Veteran was afforded VA examinations in August 2010 and September 2010.  The Board finds, however, that additional examinations are necessary.  

The Board noted in the previous remand that the Veteran was diagnosed as having PTSD during a May 2002 VA psychiatric assessment.  In a May 2010 memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC), the Veteran's reported stressors regarding being involved in a physical altercation that resulted in head injuries, being involved in a vehicle accident that resulted in the death of a service member, and being involved in a car accident while stationed at Fort McClellan, were verified.  During the September 2010 VA examination, the Veteran was diagnosed as having impulse-control disorder, not otherwise specified, which was noted as possibly due to a brain injury.  The examiner stated that the Veteran satisfied the criterion A for PTSD due to his reported stressors, but did not satisfy criterion B as the Veteran did not endorse any clear distress from recurring dreams that he could remember nor did he satisfy criterion C as he did not avoid situations that reminded him of his military experience.  The examiner opined that the symptoms the Veteran did experience were less likely as not related to PTSD from his military experience and may be better explained due to brain injury and other medical problems.  The Board finds this examination report inadequate as the examiner failed to give a definitive opinion as to the etiology of the Veteran's current psychiatric disability.  In addition, the examiner opined that the Veteran's symptoms were less likely related to PTSD, but did not diagnose the Veteran as having PTSD.  Therefore, it is unclear whether or not the Veteran has PTSD.  Finally, there was no discussion of the Veteran's confirmed stressors or the past PTSD diagnosis in the examiner's opinion.  In light of the above, another examination should be obtained on remand to correct these deficiencies.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

The Veteran was afforded a VA examination in August 2010 in connection with his claim for a seizure disorder, including as secondary to service-connected residual of head trauma.  Following a review of the claims file and examination, the Veteran was diagnosed as having a seizure disorder.  The examiner opined that the Veteran's current seizure disorder was not related to his service-related concussion, but was related to his post-service cocci meningitis.  The examiner explained that the concussion was many years ago and there was no documentation showing that he suffered from seizures in service.  In addition, there was strong evidence that the Veteran had neurological problems from severe meningitis that occurred in 2003 with hydrocephalus and infection of the shunt that was placed at the time.  Although the examiner provided an opinion that the Veteran's service-connected residuals of head trauma did not cause his diagnosed seizure disorder, no opinion was provided stating whether the Veteran's residuals of head trauma aggravated his seizure disorder.  As the Veteran is claiming that his seizure disorder is caused by his service-connected residuals of head trauma, the opinion should adequately address secondary service connection.  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  In light of the above, another examination should be obtained on remand to correct these deficiencies.  Barr, 21 Vet. App. 303; Daves, 21 Vet. App. 46.  

Regarding the claim for an increased rating for service-connected residuals of head trauma with associated post-concussion syndrome headaches and intermittent dizziness, it appears that the RO has rated the Veteran's disability under Diagnostic Code 9304 for purely subjective complaints.  As the Veteran's claim for an increased rating for service-connected residuals of head trauma may be affected by the findings on VA examination for PTSD, the Board finds that they are inextricably intertwined and must defer consideration of this issue at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA psychiatric examination for the purpose of ascertaining whether PTSD is related to service.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

a.  Prior to the examination, specify for the examiner the stressors that were established by the JSRRC in the May 2010 finding, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service.

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report must include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  The examiner should specifically address the May 2002 diagnosis of PTSD.

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service. 

A rationale for all opinions expressed should be provided.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his seizure disorder.  The claims folder must be made available to the examiner for review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to answer the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed seizure disorder was incurred in or aggravated by his active military service?    

(b)  If the answer to (a) is no, is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed seizure disorder was caused by the service-connected residuals of head trauma?  

(c)  If the answer to (a) or (b) is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected residuals of head trauma aggravated the Veteran's seizure disorder?  

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the seizure disorder (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claims remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



